Case 1:20-cv-22242-KMW Document 1 Entered on FLSD Docket 05/29/2020 Page 1 of 7



                                      UNITED STATES DISTRICT COURT
                                      SOUTHERN DISTIRCT OF FLORIDA
                                             MIAMI DIVISION

                                          CASE NO. __________________

  JORGE UGARTE,

             Plaintiff,

  v.

  WHOLE FOODS MARKET I.P., L.P.,

        Defendant.
  ________________________________________/

                                   DEFENDANT’S NOTICE OF REMOVAL

             Defendant, WHOLE FOODS MARKET I.P., L.P.1 (“Defendant”), pursuant to 28 U.S.C.

  §§ 1332, 1441 and 1446, hereby removes this action from the Circuit Court of the 11th Judicial

  Circuit in and for Miami-Dade County, Florida, to the United States District Court for the Southern

  District of Florida. The removal of this action is based upon the following:

  I.         INTRODUCTION

             On or about April 20, 2020, Plaintiff JORGE UGARTE (“Plaintiff”) filed a civil action in

  the Circuit Court of the 11th Judicial Circuit in and for Miami-Dade County, Florida, entitled Jorge

  Ugarte v. Whole Foods Market I.P., L.P., Case No. 2020-008685-CA-01 (hereinafter referred to

  as the “State Court Action”).              Plaintiff’s Complaint asserts three causes of action against

  Defendant: Count I, discrimination based upon national origin pursuant to the Florida Civil Rights

  Act, Florida Statute §760.10, et seq. (FCRA); Count II, gender discrimination pursuant to the

  FCRA; and Count III, hostile work environment. A true and correct copy of all process, pleadings,



  1
      This is the incorrect entity. The proper entity that employed Plaintiff is Whole Foods Market Group, Inc.
Case 1:20-cv-22242-KMW Document 1 Entered on FLSD Docket 05/29/2020 Page 2 of 7



  orders and other papers or exhibits of every kind currently on file in the State Court Action are

  attached hereto as Composite Exhibit A, as required by 28 U.S.C. § 1446(a).

         This case is a civil action over which this Court has original jurisdiction pursuant to 28

  U.S.C. §1332(a), and it is one that may be removed to this Court pursuant to 28 U.S.C. §§1441

  and 1446. More specifically, this is an action between citizens of different states, and the amount

  in controversy exceeds the sum of $75,000, exclusive of interest and costs.            Accordingly,

  Defendant removes this action to this Court.

  II.    COMPLIANCE WITH PROCEDURAL REQUIREMENTS

         Defendant was served with the Complaint and Summons on May 1, 2020. A copy of the

  Summons reflecting service of process is attached as Exhibit B. This constituted Defendant’s first

  notice of the Complaint for purposes of removal. Thus, this Notice of Removal is timely filed

  pursuant to 28 U.S.C. §1446(b), within 30 days from the date Defendant received notice of the

  Complaint.

         In accordance with 28 U.S.C. § 1446(d), Defendant will promptly provide written notice

  to Plaintiff of the removal in this action and will promptly file a copy of this Notice of Removal in

  the Circuit Court of the Eleventh Judicial Circuit, in and for Miami-Dade County, Florida.

  III.   VENUE AND JURISDICTION

         A.      Venue

         Pursuant to 28 U.S.C. § 1446(a), because the Circuit Court of Miami-Dade County lies in

  the Miami Division of the U.S. Southern District of Florida, this Court is the appropriate venue for

  removal.




                                                   2
Case 1:20-cv-22242-KMW Document 1 Entered on FLSD Docket 05/29/2020 Page 3 of 7



        B.      Jurisdiction

                1.      Complete Diversity of Citizenship Exists.

        In order to qualify for diversity jurisdiction, there must be complete diversity between the

  parties, which means that no plaintiff may be a citizen of the same state as any defendant. See

  Pease v. Medtronic, Inc., 6 F. Supp.2d 1354, 1356 (S.D. Fla. 1998) (citing Tapscott v. MS Dealer

  Service Corp., 77 F.3d 1353 (11th Cir. 1996) (overruled on other grounds by Cohen v. Office

  Depot, 204 F.3d 1069 (11th Cir. 2000)). Diversity of citizenship exists in the instant action.

        In his Complaint, Plaintiff states that he is a resident of Miami-Dade County, Florida and

  that he was employed by Defendant in Miami-Dade County, Florida. Compl. ¶¶ 2 and 7.

  Accordingly, Plaintiff is a resident of Florida for the purposes of diversity jurisdiction.

        Pursuant to 28 U.S.C. §1332(c)(1), a corporation is deemed to be a citizen of any State by

  which it has been incorporated and of any State where it has its principal place of business. In

  his Complaint, Plaintiff states that Defendant is a foreign corporation with its principal place of

  business in Texas. Compl. ¶3. The Complaint fails to plead any information about Defendant’s

  state of incorporation. Instead, Plaintiff only alleges that Defendant “conducted business in

  Miami-Dade County, Florida.” Id. However, Defendant is not the correct entity in question. The

  entity that employed Plaintiff was Whole Foods Market Group, Inc.

        Notwithstanding, both Defendant and Whole Foods Market Group, Inc. are incorporated

  in Delaware and have their principal place of business in Texas. See Declaration of Robert Tenzer

  at ¶3, attached as Exhibit C. Accordingly, Defendant and Whole Foods Market Group, Inc. are

  citizens of Delaware and Texas for the purposes of diversity jurisdiction.

                2.      The Amount in Controversy Exceeds $75,000.

        Pursuant to 28 U.S.C. § 1332(a)(1), diversity jurisdiction requires that the amount in



                                                   3
Case 1:20-cv-22242-KMW Document 1 Entered on FLSD Docket 05/29/2020 Page 4 of 7



  controversy “exceed the sum or value of $75,000.00.” The amount in controversy in the instant

  action exceeds $75,000.00.

          Plaintiff states in his Complaint that he seeks to recover damages, attorneys’ fees and costs

  and other equitable and legal relief as the Court deems appropriate. See ad damnum clause

  following ¶38 of Pl.’s Complaint. Plaintiff further alleges that he suffered mental anguish,

  emotional distress, inconvenience, loss of capacity for the enjoyment of life, expense of medical

  and nursing care and treatment, out of the pocket expenses, loss of income, and loss of earning

  capacity. Pl.’s Compl. ¶¶25 and 32. The FCRA authorizes courts to award back pay, compensatory

  damages for mental anguish, loss of dignity, and any other intangible injuries, punitive damages,

  and attorneys’ fees and costs. FLA. STAT. § 760.11.

          Plaintiff does not say anything in his Complaint about the specific amount of damages that

  he seeks to recover in the instant action. Where, as here, removal is based on diversity of

  citizenship, and the initial pleading does not demand a specific sum, “the notice of removal may

  assert the amount in controversy.” 28 U.S.C. § 1446(c)(2); Dart Cherokee Basin Operating Co.

  v. Owens, 135 S. Ct. 547, 554, 2014 U.S. LEXIS 8435, at *14 (Dec. 15, 2014) (“[A]s specified in

  § 1446(a), a defendant’s notice of removal need include only a plausible allegation that the amount

  in controversy exceeds the jurisdictional threshold”).

          As a general rule, the amount in controversy is determined by considering the judgment

  that would be entered if the plaintiff prevailed on the merits of his case as it stands at the time of

  removal. Pretka v. Kolter City Plaza II, Inc., 608 F.3d 744, 751 (11th Cir. 2010). In calculating

  potential lost wages for jurisdictional purposes, it is proper to calculate the figure through the trial

  date. See Messina v. Chanel, Inc., 2011 U.S. Dist. LEXIS 71138 (S.D. Fla. Jul. 1, 2011)

  (appropriate to calculate lost wages from time of termination through trial date in examining the



                                                     4
Case 1:20-cv-22242-KMW Document 1 Entered on FLSD Docket 05/29/2020 Page 5 of 7



  jurisdictional minimum); see also Cashman v. Host Int’l, Inc., U.S. Dist. LEXIS 123164, *4 (M.D.

  Fla. Nov. 9, 2010) (noting that “[c]onsideration of the additional back pay amount from the date

  of removal to the date of trial, based on a conservative estimate of the trial date, is not

  impermissible speculation”).

         Plaintiff’s allegations reflect that the amount in controversy exceeds the jurisdictional

  minimum of $75,000, exclusive of interest and costs. Plaintiff’s final rate of pay was $19.11 per

  hour. See Tenzer Declaration, ¶6. If Plaintiff were to recover all of his lost wages from June 20,

  2017, to the present, he potentially could recover lost wages totaling approximately $114,029.37.2

  See Tenzer Declaration, ¶¶6-7. Moreover, if the case proceeds to trial on or around June 20,

  2021—just over one year from the present—he may be seeking an additional approximately 55

  weeks of lost wages, or about $40,990.95 (i.e., $745.29 x 55 weeks). Id. Thus, standing alone,

  Plaintiff’s unmitigated back pay damages through the estimated date of trial total approximately

  $155,020.32 (i.e., $114,029.37 + 40,990.95).

         In addition to his back pay damages, Plaintiff is also entitled to seek “front pay” damages

  if he prevails on his claim. Front pay is a form of equitable relief that the Court may award in lieu

  of reinstatement. See Pollard v. E.I. DuPont de Nemours & Co, 532 U.S. 843, 846 (2001). For

  purposes of determining the amount in controversy, the value of equitable relief “is the monetary

  value of the object of the litigation that would flow to the plaintiff[] if the [requested relief] were

  granted.” Leonard v. Enterprise Rent a Car, 279 F.3d 967, 973 (11th Cir. 2002). Thus, front pay

  is properly considered in assessing the amount in controversy and it is reasonable to include one

  year of front pay in the estimate of Plaintiff’s potential recovery for the purposing of analyzing the

  amount controversy. See Brown v. Cunningham Lindsey U.S., Inc., 2005 U.S. Dist. LEXIS 38862,


  2
         $745.29/week (average earnings per week). $745.29/week x 153 weeks = $114,029.37.

                                                      5
Case 1:20-cv-22242-KMW Document 1 Entered on FLSD Docket 05/29/2020 Page 6 of 7



  * 15 (M.D. Fla. 2005) (crediting one year of back pay plus one year of front pay, as a conservative

  measure of potential lost wages in a wrongful termination case). An award of one or more years

  of front pay is not uncommon in employment discrimination cases. Munoz v. Oceanside Resorts,

  Inc., 223 F.3d 1340, 1349 (11th Cir. 2000) (affirming award of one year of front pay). Based on

  Plaintiff’s final rate of pay and average weekly earnings, one year of front pay is the equivalent of

  $38,755.08.3

            As noted above, Plaintiff is seeking to recover unspecified compensatory damages.

  Plaintiff’s compensatory damages may include a variety of intangible, non-economic losses that

  potentially exceed the jurisdictional minimum. See generally Bartley v. Starwood Hotel & Resorts

  Worldwide, Inc., No. 07-80637-CIV, 2007 WL 2774250 (S.D. Fla. Sept. 24, 2007). Even “garden-

  variety” compensatory damages in employment termination cases may significantly increase the

  amount in controversy. See e.g., Munoz, 223 F.3d at 1349 (affirming award of $150,000 damages

  for emotional distress on Florida Civil Rights Act claim).           As these cases demonstrate,

  compensatory damages under the FCRA may, standing alone, meet the amount in controversy

  requirement.

            Plaintiff also seeks to recover his attorneys’ fees, which the Court may award to the

  prevailing party under the Florida Civil Rights Act. Fla. Stat., § 760.11.      Attorneys’ fees are

  included in the amount-in-controversy calculation if a statute mandates or permits recovery of

  attorneys’ fees. Morrison v. Allstate Ins. Co., 228 F.3d 1255, 1265 (11th Cir. 2000), Cowan v.

  Genesco, Inc., No. 3:14-cv-261-J-34JRK, 2014 WL 3417656, 2014 U.S. Dist. LEXIS 95412 (M.D.

  Fla. July 14, 2014). If Plaintiff were to prevail at trial – which the Court properly assumes for




  3
      $745.29 (average earnings per week) x 52 weeks.

                                                        6
Case 1:20-cv-22242-KMW Document 1 Entered on FLSD Docket 05/29/2020 Page 7 of 7



  purposes of removal – his claim for attorney’s fees alone more likely than not will exceed $75,000.

  See Cowan v. Genesco, Inc, 2014 U.S. Dist. LEXIS 95412 at *15.

         Considering the cumulative value of Plaintiff’s potential claims for back pay, front pay,

  compensatory damages, and attorney’s fees, Plaintiff’s claims, though vigorously contested by

  Defendant, will more likely than not involve an amount in controversy that exceeds the sum of

  $75,000, exclusive of interest and costs.

         WHEREFORE, having fulfilled all statutory requirements, Defendant removes this action

  from the Circuit Court in and for Miami-Dade County, Florida, to this Court, and requests that this

  Court assume full jurisdiction over this matter as provided by law.

  Dated this 29th day of May 2020              Respectfully submitted,

                                               By: /s/ Alexandra Blanco Mangas
                                               Patrick G. DeBlasio, III, Esq.
                                               Florida Bar No. 871737
                                               E-Mail: pdeblasio@littler.com
                                               Secondary: btapia@littler.com
                                               Alexandra Blanco Mangas, Esq.
                                               Florida Bar No. 106874
                                               E-Mail: alblanco@littler.com
                                               Secondary: kljackson@littler.com
                                               LITTLER MENDELSON, P.C.
                                               Wells Fargo Center
                                               333 SE 2nd Avenue, Suite 2700
                                               Miami, FL 33131
                                               Telephone: (305) 400-7500
                                               Facsimile: (305) 603-2552

                                               Attorneys for Defendant




                                                  7
